—In an action to recover damages for personal injuries, etc., the defendants appeal from a judgment of the Supreme Court, Nassau County (DiNoto, J.), entered December 19, 1996, which, upon a jury verdict awarding the plaintiffs the sum of $1,047,200 ($964,000 to Harold Kraus and $83,200 to Pamela Kraus), is in favor of the plaintiffs and against them.
Ordered that the judgment is affirmed, with costs.
Due to the defendants’ failure to register an objection to the jury’s verdict on the ground of inconsistency prior to the dismissal of the jury, at which time corrective measures could have been taken, their contention that the verdict was inconsistent is unpreserved for appellate review (see, Barry v Manglass, 55 NY2d 803). In any event, the verdict “was not necessarily inconsistent, in light of the law as it was defined to the jury by the trial court” (Barone v City of Mount Vernon, 170 AD2d 557, 558).
The damages awarded did not deviate materially from what would be reasonable compensation (see, CPLR 5501 [c]). Altman, J. P., Krausman, Florio and Luciano, JJ., concur.